Citation Nr: 0827756	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  96-48 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement for non-authorized emergency 
medical care incurred at Southwest Florida Regional Medical 
Center from September 21-26, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Bay Pines, Florida, which denied entitlement to the benefit 
currently sought on appeal.  In February 1999, the Board 
denied the veteran's claim.  By order of the Court of Appeals 
for Veterans Claims, the appeal was remanded to the Board.  
After further development, the Board again denied the claim 
in March 2003.  Again, the Court vacated the Board's decision 
and remanded it.  In August 2006, the Board remanded the 
claim.  Further medical opinion was sought in April 2008.  
The claim is now properly back before the Board. 


FINDING OF FACT

The probative medical evidence confirms that the veteran's 
condition prior to transfer from North Collier to Southwest 
Florida was emergent, such that the delay incurred by 
transfer to VAMC-Tampa instead would have been hazardous to 
his life or health.

CONCLUSION OF LAW

The criteria for reimbursement of the cost of non-authorized 
emergency medical treatment received in a private facility 
from September 21-26, 1995 are met.  38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. §§ 17.1000-17.1005 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that VA has a duty 
to notify and assist the veteran under 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159 (2007).  As will be 
discussed below, the Board finds that the appeal may be 
granted in full; therefore, a discussion of whether VA met 
these duties is not needed.  

The veteran seeks reimbursement of unauthorized medical 
expenses incurred at Southwest Florida Regional Medical 
Center (hereinafter Southwest Florida) from September 21-26, 
1995.  The facts are not in dispute.  The veteran was 
admitted to North Collier Hospital in Naples, Florida on 
September 16, 1995 with an onset of epigastric pain; tests 
revealed an inferior wall myocardial infarction.  On 
September 21, 1995, he was transferred to Southwest Florida 
in Fort Myers for further evaluation.  Upon admission, a 
heart catheterization was performed and the veteran was found 
to have multivessel coronary artery disease.  On September 
22, 1995, he underwent a three vessel coronary artery bypass.  
He was then discharged on September 26, 1995 in satisfactory 
condition.  At the time of this treatment (and to this day), 
the veteran had established service connection for anxiety 
neurosis, which was evaluated as permanently 100 percent 
disabling, and for a right knee disability, evaluated as 20 
percent disabling.

Payment for the veteran's initial hospitalization at North 
Collier was approved by VA, apparently under 38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120, because it was determined that a 
medical emergency existed of such nature that delay would 
have been hazardous to the life or health of the veteran; 
that no VA or other Federal facilities were feasibly 
available; and, as noted above, the veteran has a permanent 
total (service-connected) disability.  Therefore, 
particularly at issue in this case is the circumstances of 
his second hospitalization, at Southwest Florida.  

Medical expenses incurred by veterans at private facilities 
and not previously authorized by VA may nonetheless be 
reimbursed by VA if certain statutorily-mandated 
requirements are met.  38 U.S.C.A. §§ 1725, 1728  (West 
2002).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any  
matter material to the claim, the claimant shall be given 
the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a 
non-VA facility if three requirements are met.  First, such 
care or services must be rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health.  Second, the care or services must have been 
rendered to a veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability, or for any disability of a veteran who has a 
total disability permanent in nature from a service-
connected disability.  Lastly, other federal facilities 
cannot have been feasibly available, and an attempt to use 
them beforehand must not have been reasonable, sound, wise, 
or practical.  38 U.S.C.A. § 1728(a)(1)-(3).

The key issue is whether the emergent circumstances for this 
veteran had ended prior to his transfer to Southwest Florida, 
such that there was no longer a hazard to life or health.  On 
that front, one of his treating surgeons, Dr. LB, indicated 
in December 1995 that while it was felt that the veteran's 
condition had stabilized enough for an ambulance ride of 20 
to 30 minutes, it had not stabilized enough for a three hour 
ride to the VAMC in Tampa.  It is noted that the driving 
distance from North Collier to Southwest Florida is roughly 
40 miles, while from North Collier to VAMC-Tampa is roughly 
170 miles.

The veteran's treating physician at Southwest Florida, Dr. MM 
stated in January 1996 that he agreed with Dr. LB's opinion 
that on September 21, 1995, it was in the veteran's best 
interest to transfer him to the nearest available facility to 
proceed with the coronary angiography and revascularization.  
In a July 1996 statement, Dr. MM noted that at the time of 
the veteran's transfer from North Collier, he was in a life 
threatening situation and required revascularization.  
Finally, in a November 1996 statement, he noted that it would 
have involved accepting a higher risk of the veteran's life 
had he been transported to another facility before 
revascularizing his heart.

In November 1995, Dr. JW of VA reviewed the file and found 
that the emergency had resolved prior to transfer, and that 
VA facilities were available.  It has been confirmed that 
surgical beds were available at VAMC-Tampa.  Dr. CH of VA 
also reviewed the file in December 2002.  He found that the 
emergent situation had resolved and that there was nothing 
that would preclude the veteran from a 113 mile ambulance 
ride to Tampa.  He did not, however, discuss why he rejected 
the opinions of the two private physicians.

The Board sought an expert opinion in April 2008 to clarify 
the matter.  The Director of the Coronary Care Unit at the 
Salt Lake City VAMC offered an opinion.  It is clear from her 
report that she thoroughly reviewed the veteran's medical 
records from the emergency treatment in question and the 
aforementioned medical opinions on whether his situation was 
emergent when he was transferred to Southwest Florida.  The 
expert also considered validated risk stratification models, 
which predict percentages of risks referable to treatment for 
myocardial infarctions.  

The expert's conclusion based on this information was that 
she could not reject the private physicians' claim that the 
veteran's condition prior to transfer from North Collier to 
Southwest Florida was emergent, such that the delay incurred 
by transfer to VAMC-Tampa instead would have been hazardous 
to his life or health.  She further indicated that given the 
17 to 26 percent risk of death or reinfarction, the 
contention that that was high enough to preclude the veteran 
from a 113 mile ambulance ride was reasonable and consistent 
with safe and sound medical judgment.  

This opinion is more probative than each of the prior 
opinions of record.  It is based on the entire record, to 
include the medical records at the time of the emergency and 
thereafter.  The expert cited to applicable medical treatises 
on risk factors in the treatment of myocardial infarctions 
and offered reasonable bases for her conclusion.  She agreed 
that the veteran had a continued medical emergency which 
required the transfer to Southwest Florida, and that that 
option (as opposed to transfer to a VA facility) was 
reasonable and based on sound medical judgment.  This 
evidence is sufficient to grant reimbursement under 38 
U.S.C.A. § 1728.



	

(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to reimbursement for non-authorized emergency 
medical care incurred at Southwest Florida Regional Medical 
Center from September 21-26, 1995 is granted.


____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


